             Case 4:20-cv-03254-HSG Document 96 Filed 09/10/21 Page 1 of 4




     DAN SIEGEL, SBN 56400
 1
     EMILYROSE JOHNS, SBN 294319
 2   ANDREW CHAN KIM, SBN 315331
     SIEGEL, YEE, BRUNNER & MEHTA
 3   475 14th Street, Suite 500
     Oakland, California 94612
 4
     Telephone: (510) 839-1200
 5   Facsimile: (510) 444-6698
     Email: danmsiegel@gmail.com;
 6   emilyrose@siegelyee.com;
     chankim@siegelyee.com
 7
 8   Attorneys for Plaintiff
     CENIOUS BREWSTER
 9
10                             UNITED STATES DISTRICT COURT
11
                          NORTHERN DISTRICT OF CALIFORNIA
12
                                    OAKLAND DIVISION
13
14                                                 )
     CENIOUS BREWSTER,                             )   Case No.: 4:20-cv-03254-HSG
15                                                 )
16         Plaintiff,                              )   PLAINTIFF S ADMINISTRATIVE
                                                   )   MOTION AND ORDER (as modified) TO
17         vs.                                     )   FILE CORRECTED JOINT PRETRIAL
                                                   )   STATEMENT
18   CITY AND COUNTY OF SAN                        )
19   FRANCISCO, STEPHEN TILTON,                    )   Date: September 21, 2021
     JAMES M. SHANNON, DANIEL T.                   )   Time: 3 p.m.
20   MILLS, ANTHONI NGUYEN, OMAR                   )   Judge: Hon. Haywood S. Gilliam, Jr.
     PRADO, and JORDAN SENG,                       )   Ctrm: 2 4th Floor, 1301 Clay Street
21                                                 )         Oakland, CA 94612
22         Defendants.                             )
                                                   )
23                                                 )
                                                   )
24                                                 )
25
26
27
28



     Brewster v. CCSF, et al., 4:20-cv-03254-HSG
     Administrative Motion and Order - 1
              Case 4:20-cv-03254-HSG Document 96 Filed 09/10/21 Page 2 of 4




 1          On September 7, 2021, counsel for defendants, Ms. Meredith Osborn, emailed counsel
 2   for plaintiff, Mr. Chan Kim, at 12:04 p.m. requesting that he insert his portions to the Joint
 3   Pretrial Statement and return it back to her by 3 p.m. (Email Correspondence attached to
 4   Declaration of Andrew Chan Kim in Support of Plaintiff s Administrative Motion to File
 5   Corrected Joint Pretrial Statement, ¶ 2).
 6          Mr. Kim emailed Ms. Osborn at 4:46 p.m. with his edits, which included identifying
 7   Khalid Barrow and Augustin Garcia under plaintiff s list of witnesses. Id.
 8          Ms. Osborn emailed Mr. Kim at 6:26 p.m. stating, I have accepted your changes in the
 9   attached version and made a few additions to Defendants sections only. The only change I did
10   not accept was the addition of the word allegedly in the statement of undisputed facts. Id.
11          Mr. Kim added plaintiff s list of exhibits he had inadvertently left out and agreed to
12   remove the word allegedly. Id. At 7:36 p.m., Mr. Kim gave Ms. Osborn his permission to file.
13   Id.
14          On September 8, 2021, Mr. Kim noticed that Ms. Osborn had omitted Mr. Kim s
15   inclusion of Mr. Barrow and Mr. Garcia from his list of witnesses. Id. He emailed Ms. Osborn at
16   1:48 p.m. asking if she would agree to amend the statement to include them. Id.
17          Ms. Osborn requested a phone call with Mr. Kim and Ms. EmilyRose Johns. Id.
18   Following the call, Mr. Kim emailed Ms. Osborn again, noting what she had said about
19   accepting his changes except for the word allegedly, and asking if she would stipulate to filing
20   an amended pretrial statement. Id. The next day, Ms. Osborn declined to stipulate. Id.
21          To be sure, Mr. Kim should have reviewed the pretrial statement before he gave Ms.
22   Osborn his permission to file it. Nonetheless, he relied on her word.
23          Accordingly, Mr. Kim seeks to file a corrected Joint Pretrial Statement, attached hereto
24   as Exhibit 1, which contains no changes other than the inclusion of Mr. Barrow and Mr. Garcia
25   to plaintiff s list of witnesses.
26
27
28



     Brewster v. CCSF, et al., 4:20-cv-03254-HSG
     Administrative Motion and Order - 2
             Case 4:20-cv-03254-HSG Document 96 Filed 09/10/21 Page 3 of 4




                                                   Respectfully submitted,
 1
 2         Dated: September 10, 2021

 3                                                 SIEGEL, YEE, BRUNNER & MEHTA
 4
                                                   By: _/s/Andrew Chan Kim______
 5                                                    Andrew Chan Kim

 6                                                 Attorneys for Plaintiff
                                                   CENIOUS BREWSTER
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Brewster v. CCSF, et al., 4:20-cv-03254-HSG
     Administrative Motion and Order - 3
              Case 4:20-cv-03254-HSG Document 96 Filed 09/10/21 Page 4 of 4




 1                                                 ORDER
 2   Good cause appearing, the motion is GRANTED. Counsel is directed to e-file the Joint Pretrial
 3   Statement which contains no changes other than the inclusion of Mr. Barrow and Mr. Garcia
 4   to plaintiff s list of witnesses on the docket forthwith.
 5          IT IS SO ORDERED.
 6
 7
            Dated: 9/10/2021                            ___________________________
 8                                                      Haywood S. Gilliam, Jr.
                                                        United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Brewster v. CCSF, et al., 4:20-cv-03254-HSG
     Administrative Motion and Order - 4
